Exhibit 10.6

 

EXECUTION COPY

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”), dated as of October 6, 2003 is entered
into between HPSC, INC., a corporation duly organized and existing under the
laws of Delaware, with its principal office at 60 State Street, Boston,
Massachusetts  02109 (“Seller”) and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Purchaser”), having an office at 20225 Watertower Blvd.,
Suite 300, Brookfield, Wisconsin  53045.

 

W I T N E S S E T H:

 

WHEREAS, Seller is, among other things, in the business of leasing and financing
the acquisition of various types of equipment and financing leasehold
improvements and working capital for practices of professionals, and in
connection therewith, has originated certain equipment leases, loans and
financing transactions; and

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, all of Seller’s right, title and interest in such financing
transactions (other than Seller’s right, title and interest in the Equipment)
and to grant to Purchaser a first priority perfected security interest in the
Equipment to secure all obligations of the Account Party under the Account
Documents and all obligations of Seller under the Operative Documents;

 

WHEREAS, contemporaneously with this Agreement, Purchaser and Seller are
entering into that certain Services Agreement, of even date herewith, pursuant
to which, among other things, Seller will perform certain lease portfolio
management, administration and documentation services, as agent for Purchaser
(the “Services Agreement”) with respect to the Accounts; and

 

WHEREAS, this Agreement is intended to state each party’s agreement with respect
to such sale and purchase.

 

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained herein, the parties hereto, intending to be legally bound,
agree as follows:

 

1.                                      CERTAIN DEFINITIONS

 

Account shall mean any financing transaction listed on Exhibit A attached hereto
and made a part hereof.

 

Account Documents shall mean, with reference to each individual Account, the
rental or lease agreements or loan or finance agreement (whichever is
applicable), any and all related schedules, collateral security agreements,
letters of credit, certificates of deposit, guaranties, bills of sale,
assignments, cross-default and/or cross collateral agreements, maintenance
agreements, licenses or license agreements, software agreements and any other
agreements, documents or instruments evidencing an obligation under, providing
security for, or otherwise executed and

 

--------------------------------------------------------------------------------


 

delivered by any Account Party in connection with an Account, including any
document evidencing any Credit Enhancement.

 

Account Party shall mean any borrower, renter, lessee, buyer, guarantor or other
party named in any Account Document (other than any Seller or its Affiliates) or
otherwise obligated to make payments on any Account.

 

Affiliate shall mean with respect to any Person, any other Person that directly
or indirectly controls, is controlled by or is under common control with such
Person.

 

Assignment shall mean the Bill of Sale and Assignment substantially in the form
of Exhibit B to this Agreement.

 

Business Day shall mean any day other than a day on which banking institutions
in New York City are authorized or required by law to close.

 

Closing Payment Amount shall mean the Preliminary Purchase Price.

 

Confidential Information shall mean all trade secrets or confidential or
proprietary information disclosed orally, visually or in writing by one party to
this Agreement to the other party.  Confidential Information shall include,
without limitation,  all information disclosed to Purchaser by Seller
identifying, or with respect to, any customer of Seller.  Confidential
Information does not include information that: (a) is approved for release by
the written authorization of Seller; (b) Purchaser can show was already in its
possession at the time of disclosure; (c) is or becomes publicly available by
other than unauthorized disclosure by Purchaser; (d) is received by Purchaser
from a third party who Purchaser reasonably believes is rightfully in possession
of such information free of any obligation to maintain its confidentiality; or
(e) is independently developed by Purchaser without access to the Confidential
Information.

 

Contract Rights shall mean the rights of Seller under the Account Documents.

 

Credit Enhancement shall mean any (a) security deposit, unapplied advance or
rental or lease payment, (b) investment certificate, certificate of deposit,
hypothecation of investment or deposit account or like instrument, (c) letter of
credit, repurchase agreement, agreement of indemnity or guarantee, or (d)
recourse agreement, in each case, pledged, assigned, or transferred as security
for the performance of any obligation pursuant to an Account Document.

 

Equipment shall mean the equipment, Software, all merchandise, leasehold
improvements and other physical assets related to the Accounts.

 

Event of Bankruptcy shall be deemed to have occurred with respect to a Person
when:

 

(a)                                  Such Person shall consent to the
appointment of a custodian, receiver, trustee or liquidator (or other similar
official) of itself, or of a substantial part of its property, or shall admit in
writing its inability to pay its debts generally as they come due, a court of
competent jurisdiction shall determine that such Person is generally not paying
its debts as they come due or such Person shall make a general assignment for
the benefit of creditors;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Such Person shall file a voluntary petition
in bankruptcy or a voluntary petition or an answer seeking reorganization in a
proceeding under any bankruptcy laws (as now or hereafter in effect) or an
answer admitting the material allegation of a petition filed against such Person
in any such proceeding, or such Person shall, by voluntary petition, answer or
consent, seek relief under the provisions of any now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of debtors, or providing for an agreement, composition, extension or adjustment
with its creditors;

 

(c)                                  any assignment of rights or delegations of
duties by such Person with respect to its duties or rights under this Agreement,
except as specifically permitted under this Agreement, or any attempt to make
such an assignment or delegation; and

 

(d)                                 a petition against such Person in a
proceeding under applicable bankruptcy laws or other insolvency laws, as now or
hereafter in effect, shall be filed and shall not be stayed, withdrawn or
dismissed within 30 days thereafter, or if, under the provisions or any law
providing for reorganization or winding up of debtors which may apply to such
Person, any court of competent jurisdiction shall assume jurisdiction, custody
or control of such Person, or any substantial part of its property, and such
jurisdiction, custody or control shall remain in force unrelinquished, unstayed
or unterminated for a period of 30 days.

 

Financial Institution shall mean any commercial bank, finance company or any
other Person primarily engaged in the business of providing financial services
or financial products.

 

Governmental Entity shall mean a federal, state, provincial, local, county,
municipality or other governmental, regulatory or administrative agency,
department, commission, board, bureau, or other authority or instrumentality,
domestic or foreign.

 

Lockbox Account shall have the meaning given to such term in the Services
Agreement.

 

Lockbox Account Documents shall have the meaning given to such term in the
Services Agreement.

 

Loss shall mean any loss, cost, damage, liability, deficiency, fine, penalty or
expense (including, without limitation, reasonable attorneys’ fees and other
professional or expert fees), and damages to, loss of use of or decrease in
value.

 

Lien shall mean any lien, security interest, claim or encumbrance.

 

Operative Documents shall mean this Agreement, the Assignment and the Services
Agreement.

 

Payments shall mean all loan, lease or rental payments due or to become due on
an Account after the date hereof, but excluding any payments required to be made
to Seller in respect of any Retained Payment Rights.

 

Permitted Assignee shall mean any Person that (a) is a Financial Institution,
and (b) has agreed to be bound by Section 7(o) of this Agreement.

 

3

--------------------------------------------------------------------------------


 

Person shall mean any natural person, trust, corporation, limited liability
company, estate, joint stock association, partnership, firm or Governmental
Entity.

 

Preliminary Purchase Price shall have the meaning specified in Section 3(b)(i).

 

Purchase Date shall mean the date on which Purchaser purchases the Purchased
Assets and delivers the Closing Payment Amount to Seller.

 

Purchase Price shall have the meaning specified in Section 3(b)(i).

 

Purchased Assets shall mean the Accounts, the Contract Rights and the rights to
receive all Payments.

 

Retained Payment Rights shall mean (a) any payments required to be made to
Seller in respect of any indemnity claim on account of Tax or third party
obligations incurred by Seller in connection with any Equipment, Account or
Account Document, (b) any payments required to be paid to Seller as compensation
in lieu of insurance required to be maintained pursuant to the Account
Documents, (c) for so long as Seller is Initial Servicer under the Services
Agreement, any security deposits, late fees, returned check and miscellaneous
fees, payments in lieu of taxes and all sales, use and property taxes and (d)
provided that Purchaser has received all Payments with respect to the applicable
Account, purchase option or lease renewal payments.

 

Services Agreement shall have the meaning specified in the preamble hereto.

 

Services Fee shall have the meaning specified in the Services Agreement.

 

Software shall mean any proprietary software, in object code, licensed to an
Account Party in connection with or in relation to any Equipment.

 

Subsidiary shall mean, with respect to any Person, any entity of which more than
50% of the voting stock or other equity interest is owned directly or indirectly
by such Person, or which is controlled by such Person, pursuant to any
management agreement or otherwise.

 

Taxes shall mean any and all federal, state, local or foreign taxes, fees,
charges or assessments of any nature upon or in regard to the Purchased Assets
or the Account Documents, levied or assessed at any time, including, but not
limited to, any sales, use, transfer or similar taxes, transactions,
intangibles, ad valorem, value-added, registration, title, license, stamp,
personal property, Federal highway use, custom, duty or other tax, governmental
fee or other like assessment or charge of any kind whatsoever (other than and
not including income or franchise taxes), together with any interest, penalties
or additions thereto.

 

UCC shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

2.                                      REPRESENTATIONS AND WARRANTIES

 

(a)                                  Representations and Warranties of Seller. 
Seller, as of the date hereof, hereby makes the following representations and
warranties to Purchaser, each of which is true and correct on the Purchase Date:

 

4

--------------------------------------------------------------------------------


 

(i)                                     Organization, Power and Qualification.

 

(A)                              Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
duly qualified and in good standing to do business in each jurisdiction in which
the character of its properties or the nature of its activities requires such
qualifications;

 

(B)                                Seller has full corporate power and authority
to enter into the Operative Documents and to take any action and execute any
documents required by the terms thereof;

 

(C)                                The Operative Documents and all related
transactions (including, without limitation, the ability to transfer and convey
the Purchased Assets and to grant a first priority perfected security interest
in all of its right, title and interest in the Equipment or assign a first
priority perfected security interest in the Equipment) have been duly authorized
by all necessary corporate proceedings, and the Operative Documents have been
duly and validly executed and delivered by Seller, and are legal, valid and
binding obligations of Seller, enforceable in accordance with their terms;

 

(D)                               No consent, approval, authorization, order,
registration or qualification of, or with, any court or regulatory authority or
other Governmental Entity, the absence of which would adversely affect the legal
and valid execution, delivery and performance by Seller of the Operative
Documents or the documents and instruments contemplated thereby or the taking by
Seller of any actions contemplated therein, is required;

 

(E)                                 None of Seller’s execution and delivery of
the Operative Documents, Seller’s consummation of the transactions contemplated
thereby or Seller’s fulfillment of or compliance with the terms and conditions
of the Operative Documents conflicts with or results in a breach of or a default
under any of the terms, conditions or provisions of any legal restriction by
which Seller is a party or is bound (including, without limitation, any
judgment, order, injunction, decree or ruling of any court or Governmental
Entity, or any federal, state, local or other law, statute, rule or regulation)
or any covenant or agreement or instrument to which Seller is a party, or by
which Seller or any of Seller’s property is bound, and none of such execution,
delivery, consummation or compliance by Seller will violate or result in a
violation of the Certificate of Incorporation or By-Laws of Seller;

 

(F)                                 All vendors with respect to the Equipment
have been paid in full and Seller has valid title to the Purchased Assets and
the Equipment (or a first priority perfected security interest in the
Equipment), free and clear of any Lien (other than the Lien of the Account
Documents), and upon consummation of the transactions contemplated hereby,
Seller will convey to Purchaser the Purchased Assets and a first priority
perfected security interest in all of its right, title and interest in the
Equipment or assign to Purchaser its first priority perfected security

 

5

--------------------------------------------------------------------------------


 

interest in the Equipment and Purchaser will be entitled to all of the benefits
due and owing to Seller under the Account Documents relating to the Purchased
Assets and the Equipment;

 

(G)                                There is no action, suit or proceeding
pending, or, to the knowledge of Seller, threatened, against Seller in any court
or by or before any Governmental Entity which would materially affect the
ability of Seller to carry out the transactions contemplated by the Operative
Documents; and

 

(H)                               The chief executive office of Seller is the
address stated in the recitals above.

 

(ii)                                  Account Representations.

 

(A)                              Each Account and Account Document is genuine
and all of the Purchased Assets and Seller’s interest in the Equipment are
assignable by Seller to Purchaser without the prior written consent of, or prior
notice to, any Account Party;

 

(B)                                Each Account was originated in connection
with the sale, financing or refinancing of one or more units of Equipment for
commercial or other business use, and all costs, fees and expenses of Seller
incurred in connection with the closing or commencement of each such Account and
any Account Document have been paid;

 

(C)                                Each Account was originated by Seller in the
ordinary course of the business of Seller;

 

(D)                               The terms and conditions contained in the
Account Documents reflect the entire agreement between parties thereto and there
are no other oral or written agreements or representations to which Seller is a
party in connection therewith;

 

(E)                                 Seller has not directly or indirectly, in
any way, extended or otherwise restructured the terms or conditions of any
Account Document, or made any extension or other accommodation to any Account
Party for purposes of changing or beneficially affecting the delinquency status
of any Account;

 

(F)                                 Purchaser has been provided with a copy of
each form of lease agreement, rental agreement, finance agreement and loan
agreement affecting or relating to any Purchased Assets and there has been no
material deviations therefrom in any provisions that could reasonably be
expected to have a material adverse effect on the enforceability of any of the
Account Documents;

 

(G)                                All names, addresses, amounts, dates,
signatures and other statements of facts contained in the Account Documents are
genuine, true and correct in all material respects, to the extent that any
inaccuracy or lack of

 

6

--------------------------------------------------------------------------------


 

correctness would reasonably be expected to have an adverse effect upon the
enforceability of any Account Document;

 

(H)                               Exhibit A correctly reflects the total amount
of Payments to be made on each Account that will be payable to Purchaser as part
of the Purchased Assets after the date hereof (net of any amounts on
Schedule 2(a)(ii)(Q) and net of any sales, use or similar taxes thereon);

 

(I)                                    No Payment on an Account having a due
date after the date hereof has been prepaid;

 

(J)                                   Each Account Document complies in all
material respects with all applicable federal, state, local and other laws,
rules, regulations and requirements promulgated by any Governmental Entity with
respect to the creation of such obligation, the billing or collection of
discounts, fees or similar charges, the amount of interest or other charges
which may be collected and the disclosure of discounts, fees, interest or other
charges, including without limitation, laws pertaining to usury,
truth-in-lending, installment or conditional sales and sales financing; each
Account Document represents the legal, valid and binding obligation of such
Account Party, enforceable under all applicable laws against such Account Party
in accordance with its terms, except to the extent that enforcement of remedies
may be limited by applicable bankruptcy, insolvency or similar laws; neither the
billing and collection nor the enforcement of any Account Document in accordance
with express contractual terms thereof will result in the violation of any laws
heretofore enacted by or regulations promulgated or heretofore issued by any
Governmental Entity;

 

(K)                               No Account is delinquent in the payment of any
amount due thereunder, no Event of Bankruptcy has occurred and is continuing
with respect to any Account Party, each Account is without default as to payment
thereunder or under any Account Document and no Account or Account Document is
subject to any legally valid defense, setoff, claim, recoupment, deduction,
right of rescission or counterclaim;

 

(L)                                 There are no claims, suits, actions,
administrative, arbitration or other proceedings or governmental investigations,
including, without limitation, any counterclaims or claims by any Account Party,
pending or, to the knowledge of Seller, threatened against Seller relating to
the Accounts or the acquisition, collection or administration of the Accounts;
Seller has not received any notice of, and there is no valid basis for, any
claim or assertion of liability against Seller relating to the Accounts or the
acquisition, collection or administration thereof; Seller has not been party to
any proceeding, and, to the knowledge of Seller, there has not been any
investigation by or before any regulatory authority in connection with the
business practices of Seller with respect to the Accounts (or any accounts
similar to the Accounts), or the acquisition, collection or administration
thereof;

 

7

--------------------------------------------------------------------------------


 

(M)                            All Equipment has been delivered to, and
unconditionally and irrevocably accepted under and for purposes of the
applicable Account Document, by the Account Party;

 

(N)                               To the best of Seller’s knowledge, all
Equipment complies with any applicable federal, state, local or other law, rule
or regulation and all Equipment is in good and working condition;

 

(O)                               Seller has valid title to the Purchased Assets
and, with respect to the Equipment, has either valid title to or a perfected
first priority security interest in the Equipment, free and clear of any Lien
(except for equipment which is the only collateral for Accounts and which has an
initial cost of equal to or less than $5,000);

 

(P)                                 No part of any property in which a security
interest has been created to secure any obligation under the Account Documents
has been released from such security interest except for releases in cases of
repairs and replacements;

 

(Q)                               Except as set forth in Schedule 2(a)(ii)(Q),
as of the Purchase Date, Seller is not holding any Credit Enhancement that
constitutes a security deposit or prepaid amount relating to any obligation
under the Account Documents;

 

(R)                                The Equipment is properly insured as required
by the Account Documents, and Seller has not been informed of nor received any
notice of any pending claims by or through any Account Party against the
manufacturer or supplier of any of the Equipment based on express or implied
warranties, product liability or otherwise; Schedule 2(a)(ii)(R) sets forth with
respect to each Account all payments that are required to be paid to Seller as
compensation in lieu of insurance required to be maintained pursuant to the
Account Documents;

 

(S)                                 To Seller’s knowledge, each Account Party is
in full compliance with the Account Documents;

 

(T)                                Each Account Document constituting a
promissory note, certificated security (as defined in the UCC), bond, warrant or
chattel paper (as defined in the UCC) obtained as collateral, is the original
and only original of such document and is in the possession of Seller;

 

(U)                               All outstanding Taxes levied or assessed
against each respective Account or the related Equipment have been fully paid by
Seller or by the Account Party, as the case may be;

 

(V)                                Seller has filed UCC financing statements in
respect of each Account (except for Accounts where the collateral is equipment
only and the cost of such equipment is equal to or less than $5,000), naming the
applicable  borrower or lessee as debtor and specifying the Equipment as
collateral or subject to a lease; and Seller has filed UCC financing statements
in respect of the

 

8

--------------------------------------------------------------------------------


 

Purchased Assets and the Equipment granting Purchaser a perfected first priority
security interest in the Purchased Assets and in all of its right, title and
interest in the Equipment; and

 

(W)                           There are no civil, criminal or administrative
actions, suits, claims, hearings, injunctive proceedings, investigations or
proceedings (including, but not limited to, any counterclaims) pending or
threatened against Seller or any Affiliate of Seller with respect to any Account
or Account Document, and Seller has not received any notice in respect thereof.

 

(iii)                               Brokers.  No person acting on behalf of
Seller or under the authority of Seller, is or will be entitled to any brokers’
or finders’ fee or any other commission or similar fee, directly or indirectly,
from any of the parties hereto in connection with any of the transactions
contemplated hereby.

 

(b)                                 Representations and Warranties of Purchaser.

 

Purchaser hereby represents and warrants to Seller as of the date hereof as
follows:

 

(i)                                     Organization, Power and Qualification.

 

(A)                              Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and is duly qualified and in good standing to do business in each
jurisdiction in which the character of its properties or the nature of its
activities requires such qualification;

 

(B)                                Purchaser has full corporate power and
authority to enter into the Operative Documents and to take any action and
execute any documents required by the terms thereof;

 

(C)                                The Operative Documents have been duly
authorized by all necessary corporate proceedings, have been duly and validly
executed and delivered by Purchaser, and, assuming due authorization, execution
and delivery by Seller, are legal, valid and binding obligations of Purchaser,
enforceable in accordance with the terms thereof;

 

(D)                               No consent, approval, authorization, order,
registration or qualification of, or with, any court of law or regulatory
authority or other governmental body having jurisdiction over Purchaser, the
absence of which would adversely affect the legal and valid execution, delivery
and performance by Purchaser of the Operative Documents or the purchase
contemplated hereunder, is required;

 

(E)                                 None of the execution and delivery of the
Operative Documents, the consummation of the transactions contemplated thereby
or the fulfillment of or compliance with the terms and conditions thereof
conflict with or result in a breach of or a default under any of the terms,
conditions or provisions of any legal restriction (including, without
limitation, any judgment, order, injunction, decree

 

9

--------------------------------------------------------------------------------


 

or ruling or any court or governmental authority, or any federal, state, local
or other law, statute, rule or regulation) or any covenant or agreement or
instrument to which Purchaser is a party, or by which Purchaser or any of
Purchaser’s property is bound, nor does such execution, delivery, consummation
or compliance violate or result in the violation of the Certificate of
Incorporation or By-Laws of Purchaser;

 

(ii)                                  Brokers.  No person acting on behalf of
the Purchaser or under the authority of Purchaser is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee, directly or
indirectly, from any of the parties hereto in connection with any of the
transactions contemplated hereby.

 

(iii)                               Purchaser’s Business.

 

(A)                              Purchaser is entering into this Agreement in
the ordinary course of its business;

 

(B)                                Purchaser has obtained and is in good
standing under all licenses, consents and approvals of any and all Governmental
Entities as necessary in order to undertake the transactions contemplated by
this Agreement; and

 

(C)                                Purchaser is acquiring the Purchased Assets
for its own account for investment and not with a view or intent to resell or
distribute the Purchased Assets.  Purchaser understands that, accordingly, the
Purchased Assets and the transaction contemplated hereby are not registered
under the Securities Act of 1933, as amended, or state securities or “blue sky”
laws, and that the Purchased Assets are being sold to it in a transaction that
is exempt from securities registration requirements under such laws.  If in the
future Purchaser decides to dispose of the Purchased Assets, it agrees that it
will do so only in a transaction exempt from the Securities Act of 1933, as
amended, and exempt under state securities or “blue sky” laws.

 

3.                                      CERTAIN AGREEMENTS OF THE PARTIES

 

(a)                                  Agreement to Purchase and Sell. In reliance
upon the representations and warranties set forth above and subject to the
fulfillment of all the terms and conditions of this Agreement, Seller hereby
agrees to sell, assign, transfer and set over to Purchaser, and Purchaser hereby
agrees to purchase, and without recourse to Seller, except as expressly provided
herein, the Purchased Assets.  Said sale and assignment of the Purchased Assets
shall be effective as of the date hereof, subject to satisfaction of the
conditions specified in Section 4(a) and Section 4(b) hereof.  On the Purchase
Date, Seller shall execute and deliver the Assignment in the form of Exhibit B
hereto and in accordance with Section 4(a) hereof.  THIS AGREEMENT IS INTENDED
TO REFLECT A SALE OF 100% OF SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE
PURCHASED ASSETS AND SHALL IN NO WAY BE CONSTRUED AS AN EXTENSION OF CREDIT BY
PURCHASER TO SELLER.  In order to secure the obligations of each Account Party
under the Account Documents and to secure Seller’s obligations under the
Operative Documents, Seller hereby grants to Purchaser a first

 

10

--------------------------------------------------------------------------------


 

priority perfected security interest in all of Seller’s right, title and
interest in the Equipment to which it has title and hereby assigns to Purchaser
all of its right, title and interest in any security interest that it has with
respect to the Equipment.

 

(b)                                 Purchase Price.

 

(i)                                     The aggregate purchase price is
$28,081,576 (the “Preliminary Purchase Price”), subject to adjustment pursuant
to Section 3(c) herein (as so adjusted, the “Purchase Price”).  Purchaser shall
pay the Closing Payment Amount by wire transfer of immediately available funds,
to Seller’s account in accordance with Schedule 3(b)(i).

 

(ii)                                  The sale and assignment made in
Section 3(a) shall not diminish, alter or affect in any way any Account Party’s
obligations under any Account or the related Account Documents, which are and
shall be in full force and effect.

 

(c)                                  Post-Closing Procedures.

 

(i)                                     During the period of sixty (60) days
following the date hereof, Purchaser shall be entitled to perform all procedures
and take any other steps that it deems appropriate to confirm that the
information set forth on Exhibit A is true, complete and correct and conforms
with the terms and conditions of the Account  Documents.  Within such 60-day
period, Purchaser may, by delivery of a writing to Seller, propose changes to
the information set forth in Exhibit A (“Proposed Changes”) and suggested
adjustments to the Purchase Price using a discount rate of 8.28% per annum
applied to scheduled future Payments as of the date hereof (“Proposed
Adjustments”), each calculated as the increase or decrease in the Payment
balance resulting from the Proposed Change, such change to be calculated in
accordance with generally accepted accounting principles in the United States.

 

(ii)                                  If Seller shall fail to respond to any of
Purchaser’s Proposed Changes or Proposed Adjustments within thirty (30) days
after receipt by Seller thereof, Seller shall be deemed to have accepted such
Proposed Change or Proposed Adjustment.

 

(iii)                               In the event of any dispute between Seller
and Purchaser regarding any Proposed Change or Proposed Adjustment that cannot
be resolved within thirty (30) days after receipt thereof by Seller, each of
Seller and Purchaser shall have the right, upon delivery of written notice to
the other party, to require that such dispute be resolved by a public accounting
firm with nationally recognized auditing expertise, which shall be jointly
selected by Purchaser and Seller and, if Seller and Purchaser cannot so agree,
shall be selected by lot from two or more public accounting firms with
nationally recognized auditing expertise, each of whom shall not have been
selected by Seller or General Electric Company to audit its consolidated
financial statements for the then-current fiscal year or any of the three
immediately preceding fiscal years (the “Selected Accounting Firm”).  The
Selected Accounting Firm shall resolve only issues upon which Purchaser and
Seller have been unable to agree.  Seller and Purchaser shall use commercially
reasonable efforts to enable the decision of the Selected Accounting Firm to be
rendered

 

11

--------------------------------------------------------------------------------


 

within thirty (30) days after the appointment of the Selected Accounting Firm
and the decision of the Selected Accounting Firm shall be binding on Seller and
Purchaser.

 

(iv)                              Each of Seller and Purchaser shall pay its own
fees and expenses in connection with the tasks outlined in this Section 3(c). 
All fees and expenses of the Selected Accounting Firm shall be borne pro rata by
Seller and Purchaser in proportion to the allocation of the disputed amount
between Seller and Purchaser by the Selected Accounting Firm, such that the
prevailing party pays a lesser portion, or none, of such fees and expenses.

 

4.                                      CONDITIONS TO PURCHASE

 

(a)                                  Purchaser’s Conditions Precedent to
Purchase.  The obligation of Purchaser to purchase the Purchased Assets is
subject to the fulfillment (or waiver by Purchaser) of each of the following
conditions precedent:

 

(i)                                     Purchaser shall receive the Assignment
executed by Seller; and

 

(ii)                                  Seller shall not be in default in the
performance of any obligation under the Operative Documents in any material
respect, and all representations and warranties of Seller contained in the
Operative Documents shall be true and correct in all material respects;

 

(iii)                               Seller and Purchaser shall have entered into
the Lock Box Documents in form and substance satisfactory to Purchaser.

 

(iv)                              Foothill Capital Corporation shall have
delivered a Release Letter with respect to the Purchased Assets and the
Equipment in form and substance satisfactory to Purchaser.

 

(v)                                 Seller shall cause to be delivered to
Purchaser, in form and substance satisfactory to Purchaser, such opinions of
counsel as Purchaser may reasonably request regarding certain issues related to
the transactions contemplated herein, including, without limitation, (1) the
status of Seller, (2) the perfection of a security interest in the Purchased
Assets and Equipment in favor of Purchaser, (3) the enforceability of the
Assignment in favor of Purchaser and (4) that the sale of the Purchased Assets
to Purchaser constitutes a “true sale.”

 

(b)                                 Seller’s Conditions Precedent to Purchase. 
The obligation of Seller to sell to Purchaser the Purchased Assets and to grant
a security interest in its right, title and interest in the Equipment is subject
to the fulfillment (or waiver by Seller) of each of the following conditions
precedent:

 

(i)                                     Purchaser shall deliver to Seller the
Closing Payment Amount in accordance with Section 3(b)(i) hereof; and

 

(ii)                                  Purchaser shall not be in default in the
performance of any obligation under the Operative Documents in any material
respect, and all representations and

 

12

--------------------------------------------------------------------------------


 

warranties of Purchaser contained in the Operative Documents shall be true and
correct in all material respects.

 

5.                                      PROTECTION OF PURCHASER

 

(a)                                  Turnover of Documents to Purchaser.  If
requested by Purchaser, Seller, at its own cost and expense, will promptly
deliver to Purchaser originals of any or all Account Documents to the extent
relating to the Purchased Assets.  Notwithstanding the foregoing, upon
expiration or termination by Purchaser of the Services Agreement, Seller shall,
at its own cost and expense, promptly deliver to Purchaser: (i) originals of any
or all Account Documents and (ii) such other memorialized data, documents and
records related to the documents referenced in clause (i) above (including
without limitation true copies of any computer tapes and data in computer
memories) as Purchaser may reasonably deem necessary or desirable.  In addition,
in the event that Purchaser assumes servicing responsibilities for any Account
pursuant to Section 2 of Exhibit A to the Services Agreement, Seller shall
deliver the documents described in clauses (i) through (ii) above that relate to
such Account.  After any delivery under this Section 5(a), Seller will not keep
or retain any executed counterpart or other copy of any such documents
referenced in clause (i) above, or related material, without clearly marking the
same to indicate conspicuously that the same is not the original and that
transfer thereof does not transfer any rights against any Account Party or any
other Person.

 

(b)                                 Protection of Ownership Interest of
Purchaser.

 

(i)                                     Seller will from time to time do and
perform any and all acts and execute any and all documents (including, without
limitation, the execution, amendment or supplementation of any financing
statements or continuation statements relating to the Purchased Assets and
Equipment, the Accounts and/or the interests purchased pursuant hereto) for
filing under the provisions of the UCC or other applicable statute of any
applicable jurisdiction, the execution, amendment or supplementation of any
instrument of transfer as may be reasonably requested by Purchaser in order to
effect the purposes of this Agreement and the sale contemplated hereunder and to
perfect and protect the interest of Purchaser in the Purchased Assets and
Equipment against all Persons whomsoever.

 

(ii)                                  Purchaser is hereby designated Seller’s
attorney-in-fact to sign and file, on behalf of Seller, financing and
continuation statements and amendments thereto and any other documentation
pertaining to the Purchased Assets and Equipment and any other interests
purchased pursuant hereto.

 

(c)                                  Administration of Taxes.

 

(i)                                     Payment of Taxes.  After the date
hereof, and so long as Seller is Initial Servicer under the Services Agreement,
Seller shall collect, pay and report all sales, use and property taxes as levied
by any taxing authority in any jurisdiction with respect to the Equipment.

 

(ii)                                  Cooperation with Respect to Tax Returns. 
Purchaser and Seller agree to furnish or cause to be furnished to each other,
and each at their own expense, as

 

13

--------------------------------------------------------------------------------


 

promptly as practicable, such information and assistance as is reasonably
necessary for the filing of any Tax return, for the preparation for any audit,
and for the prosecution or defense of any claim, suit or proceeding relating to
any adjustment or proposed adjustment with respect to Taxes or any appraisal of
the Purchased Assets.  Seller shall retain in its possession all Tax returns and
tax records relating to the Payments and the Purchased Assets that might be
relevant to any taxable period ending on or prior to the date hereof until the
relevant statute of limitations has expired. After such time, Seller may dispose
of such materials, provided that prior to such disposition Seller shall give
Purchaser a reasonable opportunity to take possession of such materials.

 

(iii)                               Transfer Taxes.  Seller shall be liable for
and shall pay (and shall indemnify and hold harmless Purchaser against) all
sales, use, stamp, documentary, filing, recording, transfer or similar fees or
taxes or governmental charges (including, without limitation, UCC filing fees,
title recording or filing fees and other amounts payable in respect of transfer
filings) as levied by any Governmental Entity in connection with the
transactions contemplated by the Operative Documents (other than taxes measured
by or with respect to income imposed on Purchaser or its Affiliates).

 

(iv)                              Income Tax.  Notwithstanding anything set
forth in the Operative Documents, Seller shall not be responsible to Purchaser,
and Purchaser shall not be responsible to Seller, for any federal, state or
local taxes based upon or measured by net income or gains from the sale,
transfer and assignment of the Purchased Assets from Seller to Purchaser.

 

(d)                                 Lockbox Account Documents.  If the Services
Agreement is terminated for any reason, Seller covenants and agrees that it
shall take all necessary action to cause the Purchaser to be released and
relieved from any obligations under the Lockbox Account Documents arising after
the date that the Services Agreement is terminated.

 

6.                                      REPURCHASE AND INDEMNITY

 

(a)                                  Mandatory Repurchase.

 

(i)                                     In the event of a Loss related to a
Purchased Asset, arising from or directly related to a breach by Seller of any
of its representations or warranties set forth in the Operative Documents,
Seller will, within ten (10) Business Days after receipt of notice of such Loss
(such notice to contain in reasonable detail a description of such Loss and the
relationship to such underlying breach), without first requiring Purchaser to
proceed against any Account Party or any other Person for any security,
repurchase the Purchased Asset directly affected thereby and pay Purchaser in
cash an amount equal to the net present value of all unpaid remaining scheduled
Payments with respect to such Purchased Asset discounted at a per annum rate of
8.28%.  Upon receipt of such payment by Seller, Purchaser shall reassign the
Purchased Asset, without recourse against or warranty by Purchaser, and shall
promptly deliver a release regarding such Purchased Asset to Seller.

 

(ii)                                  If any Equipment is not insured as
contemplated by the Account Documents and Seller is collecting additional
amounts from an Account Party instead of

 

14

--------------------------------------------------------------------------------


 

requiring the Account Party to effect such insurance, upon any casualty loss
with respect to such Equipment, Seller will repurchase the Purchased Asset
directly affected thereby and pay Purchaser in cash an amount equal to the net
present value of all unpaid remaining scheduled Payments with respect to such
Purchased Asset discounted at a per annum rate of 8.28%.  Upon receipt of such
payment by Seller, Purchaser shall reassign the Purchased Asset, without
recourse against or warranty by Purchaser, and shall promptly deliver a release
regarding such Purchased Asset to Seller.

 

(b)                                 Indemnification.  Seller shall indemnify and
save harmless Purchaser, its successors and assigns from and against any and all
suits, claims, counterclaims, Losses or liabilities of any kind that Purchaser
shall suffer as a result of: (i) any negligence of Seller, or of any agent or
employee of Seller; (ii) any breach by Seller of any warranty, representation,
covenant or agreement contained in an Operative Documents (including, without
limitation, the covenant in Section 5(d)), or in any Account Document not fully
covered under Section 6(a)(i) above; (iii) any Loss, liability, demand or cause
of action and any expense incidental to the defense thereof by Purchaser from
the use, possession, operation or installation of any Equipment; (iv) any Loss,
liability, demand or cause of action and any expense incidental to the defense
thereof arising out of the Lockbox Account Documents or arising out of any
payments by Account Parties as compensation in lieu of insurance required to be
maintained pursuant to the Account Documents; and (v) any Taxes (including,
without limitation, any sales tax, use tax, excise tax, personal property tax,
assessments and ad valorem tax) and any governmental charges, fees, fines or
penalties whatsoever, levied against any Payment for any periods prior to the
date hereof and not paid by the respective Account Party or Seller and including
any Taxes arising on the purchase and sale contemplated hereunder; provided,
however, that, except for any indemnity sought pursuant to clause (ii) above as
to which this proviso shall not apply, notwithstanding any term or provision
hereof to the contrary, Seller shall be under no obligation to indemnify or save
harmless Purchaser, its successors or assigns, from or against any suits,
claims, counterclaims, Losses or liabilities of any kind that Purchaser shall
suffer (w) with respect to servicing of the Purchased Assets, with respect to
any period after Seller is no longer Initial Servicer under the Services
Agreement, (x) solely to the extent arising from or directly related to any such
indemnified Person’s negligence or willful misconduct, (y) solely to the extent
the same constitutes directly or indirectly recourse for uncollectible or
uncollected Payments, or (z) to the extent resulting from any Event of
Bankruptcy of any Account Party, or the unexcused failure of any Account Party
to perform in accordance with the terms of the applicable Account Documents.

 

(c)                                  Survival.  The rights and obligations of
Seller under this Article 6 shall survive the execution of this Agreement,
consummation of the purchase and sale contemplated hereunder, any Payment or any
repurchase by Seller of any Purchased Asset.

 

7.                                      MISCELLANEOUS

 

(a)                                  Recording and Other Fees.  Seller agrees to
pay all recording fees, assessments or other statutory fees necessary to perfect
Purchaser’s interests in the Purchased Assets and Equipment purchased hereunder
or in consummating the transactions contemplated hereby.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Successors and Assigns.  Seller may not
assign all or any of its rights or delegate all or any of its duties hereunder. 
Purchaser may assign its rights under the Operative Documents to a Permitted
Assignee without affecting Seller’s duties and obligations under the Operative
Documents, including, without limitation, any indemnification and recourse
obligations of Seller under the Operative Documents.

 

(c)                                  Payments; Calculations.

 

(i)                                     Each payment to be made hereunder by
Seller shall be made on the required payment date in lawful money of the United
States and in immediately available or same day funds.

 

(ii)                                  Any calculation of interest made under
this Agreement shall be determined on the basis of a year of 360 days, actual
days elapsed.

 

(iii)                               If Seller fails to pay any amount that may
become due to Purchaser hereunder on its due date, then (x) interest shall
accrue thereon from the due date until paid in full at a rate equal to 18% per
annum, and (y) Seller shall reimburse Purchaser upon demand for any and all
collection costs (including, without limitation, reasonable attorneys’ fees)
incurred by Purchaser.

 

(d)                                 Waivers.  No failure or delay on the part of
Seller or Purchaser in exercising any power, right or remedy under this
Agreement or, in the case of Purchaser, any assignment shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other or further exercise thereof or the exercise of any
other power, right or remedy.

 

(e)                                  Notices; Publicity.

 

(i)                                     All communications and notices pursuant
hereto, to any party shall be in writing and addressed or delivered to it at its
address shown in the opening portion of this Agreement, or at such other address
as may be designated by it by notice to the other party and shall be effective
when received.

 

(ii)                                  There shall be no press release or public
announcement with respect to this Agreement or the transactions contemplated
hereby without both Seller’s and Purchaser’s prior written consent.

 

(f)                                    Deliveries to Purchaser.  All terms and
amounts to be delivered, remitted or otherwise furnished by Seller to Purchaser
pursuant hereto or in connection herewith shall, except as otherwise provided
for herein, be delivered, remitted or furnished to Purchaser at its office at
20225 Watertower Blvd., Suite 300, Brookfield, Wisconsin  53045, or at such
other place as may be designated in writing by Purchaser.

 

(g)                                 Merger and Integration; Amendments, Etc. 
This Agreement, the Services Agreement and the other agreements and instruments
delivered hereunder set forth the entire understanding of the parties relating
to the subject matter hereof, and all other and/or prior understandings, written
or oral, are hereby superseded.  This Agreement and the Other Operative

 

16

--------------------------------------------------------------------------------


 

Documents may not be modified, amended, waived, terminated or supplemented
except in accordance with its express terms and in writing executed by Seller
and Purchaser.

 

(h)                                 Headings and Cross-References.  The various
headings in this Agreement are included for convenience only and shall not
affect the meaning or interpretation of any provision of this Agreement. 
References to any Section are to such Section of this Agreement.

 

(i)                                     Governing Law.  This Agreement shall be
governed by the internal substantive laws of the State of New York (excluding
its choice of law provisions).

 

(j)                                     Counterparts.  This Agreement may be
signed in two or more counterparts (and by different parties on separate
counterparts), each of which shall be an original and all of which shall be
taken together as one and the same agreement.

 

(k)                                  Severability.  If any provision hereby is
void or unenforceable in any jurisdiction, such voidness or unenforceability
shall not affect the validity or enforceability of (i) such provision in any
other jurisdiction or (ii) any other provision herein in such or any other
jurisdiction.

 

(l)                                     Survival of Duties, Warranties and
Representations.  Each party hereto covenants that its respective duties,
warranties and representations set forth in this Agreement, and in any document
delivered or to be delivered in connection herewith, shall survive the execution
of this Agreement and the closing of the transactions contemplated hereunder.

 

(m)                               Jury Trial Waivers.  SELLER AND PURCHASER EACH
HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY, THE OPERATIVE
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY, ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER
AND PURCHASER.  The scope of this waiver is intended to be all encompassing of
any and all disputes that may be filed in any court (including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law statutory claims) . THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THE
OPERATIVE DOCUMENTS OR ANY RELATED DOCUMENTS.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

(n)                                 Security Interest.  The parties hereto
intend that the transactions contemplated herein shall constitute a purchase and
sale of the Purchased Assets.  If, notwithstanding the foregoing, a court of
competent jurisdiction were to hold that the purchase of the Purchased Assets
hereunder does not constitute a valid sale or transfer of the Purchased Assets
as set forth above, but instead constitutes a loan in the amount of the Purchase
Price or otherwise, then this Agreement shall be deemed a present grant of a
security interest (within the meaning of the UCC) in favor of Purchaser and all
of Seller’s right, title and interest in and to the Purchased

 

17

--------------------------------------------------------------------------------


 

Assets and the Equipment to secure such loan in the initial amount of the
Purchase Price.  Seller hereby grants a first priority security interest to
Purchaser in all of the Seller’s right, title and interest in and to the
Purchased Assets and the Equipment, and this Agreement shall constitute a
security agreement within the meaning of the UCC.

 

(o)                                 Confidentiality.

 

(i)                                     Purchaser agrees that, except as
required by judicial order or governmental laws or regulations, Purchaser shall
use the Confidential Information solely for the purpose of administering and
enforcing the transactions contemplated in the Operative Documents and any
document or instrument related thereto.  Purchaser agrees to hold the
Confidential Information in confidence by security measures, devices and
procedures equal to those used by it in securing its own confidential
documents.  Purchaser further agrees that the Confidential Information shall be
disclosed by it only to those of its Affiliates, and those directors, officers,
employees and representatives, including attorneys, accountants and auditors, of
Purchaser who need to know such Confidential Information for the purpose of
administering and enforcing the transactions contemplated in the Operative
Documents and any document or instrument related thereto.

 

(ii)                                  Seller agrees that it will not, and will
instruct its representatives not to, disclose to any other Person any deal
structuring or pricing information or strategies provided to it by Purchaser.

 

(p)                                 Regulation.  Seller and Purchaser
acknowledge and agree that the sale and purchase of the Purchased Assets
contemplated by this Agreement and the transactions contemplated  herein do not
constitute a transaction for which a filing under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 is necessary or required.

 

(q)                                 Attorneys’ Fees.  Seller shall be
responsible for the payment of its own and for the payment of Purchaser’s
attorneys’ fees, expenses and any other pre-Purchase Date and post-Purchase Date
costs incurred in connection with the negotiation, closing and consummation of
the transactions contemplated by the Operative Documents and any other documents
executed in connection therewith.  Purchaser’s attorneys’ fees, expenses and
other pre-Purchase Date and post-Purchase Date costs are estimated to be
$100,000 and such amount shall be withheld from the Preliminary Purchase Price
on the Purchase Date.  If such fees, expenses and costs of Purchaser are less
than the amount withheld, Purchaser shall promptly refund to Seller any amounts
remaining from the withheld funds.  If such fees, expenses and costs of
Purchaser are more than the amount withheld, Seller shall promptly pay to
Purchaser the excess over the amount withheld.

 

(r)                                    Tax Treatment.  Purchaser and Seller
agree that they will treat the transactions contemplated by this Agreement as a
sale for accounting and for Federal income tax purposes.

 

[Remainder of page intentionally left blank.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized as of the day and year
first above written.

 

HPSC, INC.

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

By:

/s/ Rene Lefebvre

 

By:

/s/ Gordon Olivant

 

Title: CFO

Title: Managing Director

 

 

Signature Page to the Purchase Agreement

 

--------------------------------------------------------------------------------